ORDER

PER CURIAM.
Workers’ compensation claimant appeals from an adverse judgment in her action against the Second Injury Fund. We affirm.
We have reviewed the record and the briefs of the parties and and find the claims of error are without merit; the judgment of the Labor and Industrial Relations Commission is supported by competent and substantial evidence. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
*117The judgment is affirmed in accordance with Rule 84.16(b).